Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Drawings
The drawings filed on 04/09/2020 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 04/09/2020 has been received.

    Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/08/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form PTO-1449 filed 06/08/2020 is attached to the instant Office action. 

Response to Amendment
4.	This action is in response to the Amendment filled on 06/08/2021. The amendment has been entered. Claims 1, 3-6 and Abstract have been amended. Claims 1-8 are pending, with claims 1 being independent in the instant application.
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 1 recite the limitations “the long blade inclusion after optimized” and “optimized scroll of long blade” do not have a conventional well defined meaning in the art. In Specification of current Application at page 3, the term “inclusion” is present but no further details have been provided, therefore it is not clear how the long blade inclusion got optimized. Moreover, the term “scroll” has been mentioned in the specification of current Application, but it is not clear from the Spec. how this scroll of long blade got optimized by the Applicant i.e. the real meaning of ‘scroll of long blade’ is not clear and understandable.
	Applicant didn’t provide enough information regarding the abovementioned two limitations of claim 1, therefore claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite. Since claims 2-8 are dependent on claim 1, therefore claims 2-8 are rejected under 35 U.S.C. 112(b) as being indefinite.
	 For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the limitation “the long blade inclusion after optimized” as the impeller blade got optimized after long blade included with the impeller. The limitation “optimized scroll of long blade” would be construed as rotation or circulation of long blade.
Claim Rejections - 35 U.S.C. 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1
The claims under Step 1 are directed towards a method (claims 1-8).
Claim 1 recites:
An optimized design method of jet self-priming centrifugal pump, it includes the optimization of the impeller blade        (See Step 2A prong 2)
to optimize the impeller blade is to set splitter blades between the long blades of the pump including the choice of the number of blades Z, the long blade inclusion after optimized             
                φ
                1
            
         the inlet diameter of the splitter blades Dsi, the length of arc of split blades S2, the circumferential offset angle of splitter blades             
                θ
            
        1 and the tilt angle of splitter blades             
                α
            
        2;     (Mental Processes using pen and paper)
the relationship between the number of long blades on the optimized pump Z2 and the number of long blades in the original pump Z1 is as follows:                          
Z2=Z` * Z1   where Z` is the correction coefficient and Z`= 0.6; (Mathematical Concepts)
optimized scroll of long blade             
                φ
                1
                 
            
        and the original model of scroll of long blade             
                φ
            
        , original pump long blade number Z1, optimized number of long blade on the pump Z2 are satisfied the following equation:             
                φ
                1
                =
                 
            
        Z1            
                φ
            
        / k            
                 
                φ
            
        Z2 , where k            
                 
                φ
                 
            
        is the coefficient of scroll blade and k            
                 
                φ
                =
                0.9426
                ;
                 
            
          (Mathematical Concepts)
Dsi and impeller outlet diameter D2 are satisfied the following equation: D` = Dsi / D2, where D` is the correction coefficient and D`= (0.4~0.8)      (Mathematical Concepts)
the length of arc of split blades S2 and the length of arc of long blades S1 are satisfied the following equation: K5=S2/S1, where K5 is the correction coefficient and K5 = ( 0.4~0.8)    (Mathematical Concepts)
the circumferential offset angle of splitter blades             
                θ
            
        1 and the angle between two adjacent long blades             
                θ
            
         are satisfied the following equation: K6 =             
                θ
            
        1/            
                 
                θ
            
        , where K6 is the correction coefficient and K6 = ( 0.4~0.6)     (Mathematical Concepts)
the tilt angle of splitter blades             
                α
            
        2 and the tilt angle of long blades             
                α
            
        1 are satisfied the following equation: K7=             
                α
            
        2 /             
                α
            
        1 and where K7 is the correction coefficient and K7 = ( 0.5~0.9).   (Mathematical Concepts)
 Step 2A, prong 1:
 The limitation of claim 1 “to optimize the impeller blade is to set splitter blades between the long blades … the circumferential offset angle of splitter blades             
                θ
            
        1 and the tilt angle of splitter blades             
                α
            
        2” is recitation of an abstract idea because it is directed to a Mental Processes using pen and paper. The above limitation, as drafted and under broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper" (see MPEP 2106.04(a)(2)(III)). The optimization of the placement of the blades is directed towards a Mental Processes as an observation, evaluation, judgment, and opinion which could be performed by a person with the use of pen and paper. Moreover, the rest of the limitations “the relationship between the K7 is the correction coefficient and K7 = ( 0.5~0.9)” are recitations of an abstract ideas because mathematical relationships and equations had been shown by equations (5)-(10), that fall within the Mathematical Concepts enumerated category of abstract ideas. Accordingly, at step 2A, prong one, claim 1 as a whole is found to recite a judicial exception and is drawn to an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitations fall within the Mental Processes and Mathematical Concepts groupings. Therefore, claim 1 recites an abstract idea because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The preamble and limitation in claim 1 “An optimized design method of jet self-priming centrifugal pump, it includes the optimization of the impeller blade” is a method without any additional element, that do not impose any meaningful limitations on practicing the abstract idea. 
Step 2B:
Claim 1 as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, there is no additional element in the claim 1. The preamble in claim 1 “An optimized design method of jet self-priming centrifugal pump, it 
Claims 2-8 are rejected as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or a practical application. 
Claims 2 and 8 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitations of claims 2 and 8 are recitations of non-functional data descriptions which do not add anything more to overcome the abstract idea.
Claims 3-7 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitations of claims 3-6 are recitations of an abstract ideas because mathematical relationships and equations had been shown in equations (1)-(4) and claim 7 recited how optimized number of long blade got calculated using correction coefficient, therefore, claims 3-7 fall within the Mathematical Concepts enumerated category of abstract ideas. Accordingly, claims 3-7 do not amount to significantly more than the abstract idea.
Therefore, the claims 1-8 are not patent eligible under 35 USC 101.
Claim Rejections - 35 U.S.C. 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qiang et al. (CN103994099A) (hereinafter Qiang) (IDS provided dated on 06/08/2020), in view of a journal by E. Korkmaz et al. (“Effects of Blade Discharge Angle, Blade Number and Splitter Blade Length on Deep Well Pump Performance”) (hereinafter Korkmaz) and further in view of a research article by Akshay et al. (“Effects of Splitter Blades on Centrifugal Pump Performance - A Review”) (hereinafter Akshay).
Regarding claim 1, Qiang teaches An optimized design method of jet self-priming centrifugal pump, it includes the optimization of the impeller blade (Examiner would consider the term ‘self-priming’ as “a specific type of liquid pump designed to have the required liquid inside the cavity or pump body”. Qiang disclosed under ‘Summary of the invention’: “The invention provides a design method of a composite variable curvature low-speed centrifugal pump impeller. The impeller geometry parameter design method provided by the invention can improve the hydraulic performance and the conveying capacity of the low specific speed centrifugal pump under the large flow working condition, improve the head of the impeller, and expand the operating flow range of the pump.” Moreover, it has been mentioned in ‘Technical field’: “The invention relates to a composite centrifugal pump impeller design method, in particular to a composite variable curvature low-speed closed centrifugal pump impeller design method suitable for pressurized and water supply occasions.” Here, design method for a composite centrifugal pump impeller has been provided by the inventor where impeller geometry parameters improved the hydraulic performance, the capacity of the low specific speed centrifugal pump under the large flow working condition and the operating flow range of the pump got expanded. Therefore, Qiang discussed an optimized design method for composite centrifugal pump impeller blade which has self-priming attribute (because the centrifugal pump impeller design method is suitable for pressurized and water supply occasions)).
Qiang teaches the long blade inclusion after optimized Ф1, and the tilt angle of splitter blades                         
                            α
                        
                    2; (Qiang disclosed in Abstract the blade wrapped angle phi and also it has been discussed in ‘Summary of the invention’, “subtended angle of blade 
φ=70°～82°” which teaches the limitation “long blade inclusion after optimized Ф1”. It has been mentioned under same heading, “splitter vanes tilt angle and Splitter vanes inclined angle alpha1 =18 °～24 °. Therefore, Qiang taught both of the claim elements “long blade inclusion Ф1 and tilt angle of splitter blades in his invention).
Qiang teaches the tilt angle of splitter blades                         
                            α
                        
                    2 and the tilt angle of long blades                         
                            α
                        
                    1 are satisfied the following equation: K7=                         
                            α
                        
                    2 /                         
                            α
                        
                    1, and where K7 is the correction coefficient and K7 = (0.5~0.9). (Qiang disclosed in ‘Summary of the invention’: “Splitter vanes inclined angle alpha1 = 18° ~ 24° and forward curved vane tilt angle alpha2 =10° ~ 16°”. Here, the abovementioned equation has been taught implicitly because the difference between the tilt angle of splitter blades and tilt angle of long blades is approximately 8°, therefore, the correction coefficient is equivalent to (~.8). Given the teaching by Korkmaz of correction coefficient is within the range (0.5~0.9), it would have been obvious to one of ordinary skill in the art to use a correction coefficient as (0.5~0.9) and one of ordinary skill in the art would then be able to make such design selections based on design needs. (See MPEP 2144.01 Implicit Disclosure)).
	However, Qiang doesn’t explicitly teach to optimize the impeller blade is to set splitter blades between the long blades of the pump …; the impeller inlet diameter of the splitter blades Dsi and impeller outlet diameter D2 are satisfied the following equation: D` = Dsi / D2, where D` is the correction coefficient and D`= (0.4~0.8); the length of arc of split blades S2 and the length of arc of long blades S1 are satisfied the following equation: K5=S2/S1, where K5 is the correction coefficient and K5 = (0.4~0.8); the circumferential offset angle of splitter blades                         
                            θ
                        
                    1 and the angle between two adjacent long blades                         
                            θ
                        
                     are satisfied the following equation: K6 =                         
                            θ
                        
                    1/                        
                             
                            θ
                            ,
                             
                        
                    where K6 is the correction coefficient and K6 = (0.4~0.6);
Korkmaz teaches to optimize the impeller blade is to set splitter blades between the long blades of the pump …; (Korkmaz disclosed in page 530 (at right side col.): “When splitter blades are used in impellers, it is considerably important for the pump efficiency to determine the optimum length and position of the splitter blade. Splitter blades are generally positioned at the geometric center between two main blades and have a suitable size”. Here, it has been taught by Korkmaz splitter blades are positioned at the geometric center between two main blades in order to optimize the impeller blade).
Korkmaz implicitly teaches the impeller inlet diameter of the splitter blades Dsi and impeller outlet diameter D2 are satisfied the following equation: D` = Dsi / D2, where D` is the correction coefficient and D`= (0.4~0.8) (Korkmaz discussed in page 530 (at right side col.), “the inlet radius of the splitter blade is approximately 0.4~0.6 times the impeller outlet diameter”. Here, the abovementioned equation has been taught because diameter is 2 times of radius, i.e. Korkmaz includes a teaching of at least one embodiment which would teach the equation and the correction coefficient being satisfied in this scenario (See MPEP 2144.01 Implicit Disclosure). Given the teaching by Korkmaz, the inlet radius of the splitter blade is approximately 0.4~0.6 
Korkmaz teaches the length of arc of split blades S2 and the length of arc of long blades S1 are satisfied the following equation: K5=S2/S1, where K5 is the correction coefficient and K5 = (0.4~0.8) (Korkmaz discussed in page 530 (at right side col.), “the radial length of a splitter blade was generally 2/3 of the length of the main blade or 0.5~0.75 times the impeller outlet diameter”. Here, the radial length of splitter blade is the length of arc of split blades, the abovementioned equation has been taught here implicitly where the correction coefficient (0.4~0.8) is within this range (0.5~0.75). Given the teaching by Korkmaz of length of arc of split blades and long blades with correction coefficient (0.5~0.75), it would have been obvious to one of ordinary skill in the art to use a correction coefficient between (0.4~0.8) and one of ordinary skill in the art would then be able to make design selections based on design needs. (See MPEP 2144.01 Implicit Disclosure)). 
Korkmaz implicitly teaches the circumferential offset angle of splitter blades                         
                            θ
                        
                    1 and the angle between two adjacent long blades                         
                            θ
                        
                     are satisfied the following equation: K6 =                         
                            θ
                        
                    1/                        
                             
                            θ
                            ,
                             
                        
                    where K6 is the correction coefficient and K6 = (0.4~0.6) (Korkmaz discussed in page 530 (at left side col.): “Gui et al. (1989) closely examined the effects of the splitter blades on the performance of a forward curved centrifugal fan … The experiments have been conducted on a special impeller with adjustable splitter blades to observe performance under difference circumstances. The Korkmaz shown in Table 1, where [Symbol font/0x62]1b (blade inlet angle) is 18[Symbol font/0xB0] and [Symbol font/0x62]2b (blade discharge angle) is 25[Symbol font/0xB0]. Here, [Symbol font/0x62]2b, blade discharge angle is assumed as circumferential offset angle of splitter blades                         
                            θ
                        
                    1 and [Symbol font/0x62]1b, blade inlet angle is assumed as the angle between two adjacent long blades                        
                             
                            θ
                        
                    . Given the teaching by Korkmaz, the abovementioned equation has been taught here implicitly because the difference between these two angles ([Symbol font/0x62]1b and [Symbol font/0x62]2b) is approximately 6~7, therefore, it would have been obvious to one of ordinary skill in the art to use the correction coefficient within the range (0.4~0.6) and one of ordinary skill in the art would be able to make such design selections based on the design needs (See MPEP 2144.01 Implicit Disclosure)). 
Therefore, Qiang and Korkmaz are analogous because they are related to have optimized design of Impellers with splitter blades for centrifugal pump. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Qiang and Korkmaz before him or her, to modify the design method of centrifugal pump the long blade inclusion and the tilt angle of splitter blades of Qiang to include the position of splitter blades in optimized impeller with the long blades of pump, having length of arc of split blades and circumferential offset angle of splitter blades of Korkmaz because “The reason for using splitter blades instead of main blades is to decrease the clogging at the impeller inlet caused by a large number of blades. The use of splitter blades plays an important role in obtaining optimum design”. The suggestion/motivation for doing so would have been obvious and such motivation is found by Korkmaz (Korkmaz disclosed in page 530 at st paragraph of left side column). Therefore, it would have been obvious to combine Korkmaz with Qiang to obtain the invention as specified in the instant claim(s).  
However, Qiang and Korkmaz do not explicitly teach the impeller blade … including the choice of the number of blades Z, the inlet diameter of the splitter blades Dsi, the relationship between the number of long blades on the optimized pump Z2 and the number of long blades in the original pump Z1 is as follows: Z2= Z` * Z1, where Z` is the correction coefficient and Z`= 0.6; optimized scroll of long blade                         
                            Ф
                            1
                             
                        
                    and the original model of scroll of long blade Ф, original pump long blade number Z1, optimized number of long blade on the pump Z2 are satisfied the following equation:                         
                            Ф
                            1
                            =
                             
                        
                    Z1Ф/ K                        
                            Ф
                        
                    Z2, where K                        
                            Ф
                             
                        
                    is the coefficient of scroll blade and K                        
                            Ф
                            =
                            0.9426
                        
                    ; 
Akshay teaches the impeller blade … including the choice of the number of blades Z, the inlet diameter of the splitter blades Dsi, (Akshay shown in Fig. 1 at page 380 (at top of the page), “an Impeller with Splitter Blades” and the number of blades z = 5, 6, 7 has been mentioned for impellers under section 3 (at right side col.). Moreover, Akshay taught in same page 380 in Table 1 (at top of the page), the “Splitter blade inlet diameter Dsi”).
	Akshay implicitly teaches the relationship between the number of long blades on the optimized pump Z2 and the number of long blades in the original pump Z1 is as follows: Z2= Z` * Z1, where Z` is the correction coefficient and Z`= 0.6; (Examiner would construe that optimization of the impeller blade happens when splitter blades are added to the impeller. Akshay disclosed in page 381 under section 3 (at left side col.): “The deep well pump without splitters and having z = 5 consumed Akshay and the correction coefficient is 0.6 (60/100=0.6)). Therefore, it would have been obvious to one of ordinary skill in the art to use the correction coefficient as 0.6 and one of ordinary skill in the art would be able to make such design selections based on the design needs (See MPEP 2144.01 Implicit Disclosure)).
	Akshay implicitly teaches optimized scroll of long blade                         
                            Ф
                            1
                             
                        
                    and the original model of scroll of long blade Ф, original pump long blade number Z1, optimized number of long blade on the pump Z2 are satisfied the following equation:                         
                            Ф
                            1
                            =
                             
                        
                    Z1Ф/ K                        
                            Ф
                        
                    Z2, where K                        
                            Ф
                             
                        
                    is the coefficient of scroll blade and K                        
                            Ф
                            =
                            0.9426
                        
                    ; (Akshay shown in Fig. 3 “Variation of the outlet contraction coefficient (λ2) versus blade number (z) at different discharge angles (β2)” at page 381 (at top of the page) under section 3 (at left side col.), and it has been mentioned “The outlet contraction coefficient (λ2) depends on the blade number (z) and the blade discharge angle (β2) which in turn                         
                            Ф
                            =
                             
                        
                    Z1Ф/ Z2                         
                            Ф
                            1
                            ,
                             
                        
                    the Fig. 3 taught this equation implicitly by Akshay because number of blades and discharge angle (scroll of long blade) would have proportional relationship with the correction coefficient. Therefore, it would have been obvious to one of ordinary skill in the art to use the coefficient of scroll blade as KФ=0.9426 and one of ordinary skill in the art would be able to make such design selections based on the design needs (See MPEP 2144.01 Implicit Disclosure)).
	Therefore, Qiang, Korkmaz and Akshay are analogous because they are related to have optimized design of Impellers with splitter blades for centrifugal pump. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Qiang, Korkmaz and Akshay before him or her, to modify the design method of centrifugal pump included optimized impeller with the long blades of pump, having length of arc of split blades and circumferential offset angle of splitter blades of Qiang and Korkmaz to include the inlet diameter of the splitter blades, optimized scroll of long blade and understand the relationship and coefficient for the number of long blades on the optimized pump and the original pump because “splitter blades design has become one of the main methods of improving the performance of centrifugal pumps. It can reduce the congestion and incidence losses in the impeller inlet area in addition to this also improves the pressure Akshay (Akshay disclosed in Introduction at page 379). Therefore, it would have been obvious to combine Akshay with Qiang and Korkmaz to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Qiang, Korkmaz and Akshay teach The optimal design method of the jet self-priming centrifugal pump according to claim 1, wherein Korkmaz teaches the inlet and outlet thickness of the splitter blades is consistent with that of the inlet and outlet thickness of the long blades. (Korkmaz disclosed in page 530 (at right side col.): “In the experiments, pump casing, blade inlet angle, blade thickness, blade width and impeller inlet and discharge diameters have been kept fixed while other parameters such as the number of blades, blade discharge angles and splitter blade lengths have been allowed to vary.” Here it has been discussed that the inlet and outlet thickness of the splitter blades is consistent or have been kept fixed with that of the inlet and outlet thickness of the long blades). 
Regarding claim 5, Qiang, Korkmaz and Akshay teach The optimal design method of the jet self-priming centrifugal pump according to claim 1, wherein Qiang teaches the impeller front shroud and the impeller back shroud were designed by tilting, it includes the design of the pitch position diameter Dt, and the design of the pitch position diameter of the impeller front shroud and the impeller back shroud Dt and the impeller outlet diameter D2 are satisfied the following equation: K3 = Dt / D2, where K3 is the correction coefficient and K3 =(0.75 ~0.95). (Qiang disclosed under front shroud of impeller (4) and back shroud of impeller (6) are straight, axial cross section is wider by runner, can allow a certain size solid particle to pass through. Splitter vanes (8) and forward curved vane (9) are distributed in impeller outer edge, all adopt prismatic blade pattern, and wherein splitter vanes (8) are evenly distributed between backward leaning vane (3), and its blade pitch angle is respectively α1and α2. The present invention determines … forward curved vane internal diameter Df …”. Here, impeller front and back shroud had been were designed by tilting because splitter vanes and forward curved vane (9) are distributed in impeller outer edge and splitter vanes are evenly distributed between backward leaning vane i.e. a tilted position. Moreover, the forward curved vane internal diameter Df is assumed as pitch position diameter Dt. It has been mentioned under ‘Summary of the invention’, impeller’s outlet diameter is D, Df is forward curved vane internal diameter, it’s formula: Df = kd x D and kd--correction factor, kd=0.72～0.78. Therefore, the abovementioned equation and correction coefficient (0.75 ~0.95) is being taught in this scenario).
Regarding claim 7, Qiang, Korkmaz and Akshay teach The optimal design method of the jet self-priming centrifugal pump according to claim 1, wherein Akshay teaches the result of the optimized number of long blade on the pump Z2 calculated by the correction coefficient Z' and the number of long blades in the original pump Z1 is taken upward. (Akshay shown number of long blades are 4, in page 380 at Table 1. It has been disclosed in Akshay and the correction coefficient is 0.6 (60/100=0.6)). Moreover, the number of long blades in the original pump is taken upward i.e. originally 4 long blades had been used, after the optimization 5 blades being used, so number of long blades in the original pump is increased. Therefore, it would have been obvious to one of ordinary skill in the art to use the optimized number of long blade on the pump being calculated by the correction coefficient and one of ordinary skill in the art would be able to make such design selections based on the design needs (See MPEP 2144.01 Implicit Disclosure)).
Regarding claim 8, Qiang, Korkmaz and Akshay teach The optimal design method of the jet self-priming centrifugal pump according to claim 7, Akshay teaches wherein the number of long blades on the optimized pump Z2 is equal to the number of splitter blades Z3. (Akshay disclosed in page 381 under section 3 (at left side col.): “The deep well pump without splitters and having z = 5 consumed 1.8329 kW of power at the BEP while running with an efficiency of 58.364%. Results showed that when splitter blades with a length of 80% of the main blade length were added to the same blade number (z = 5), the power consumed by the deep well pump at the BEP decreased to 1.7089 kW, resulting in an energy saving of 6.765%. Also 1.138% increase in overall efficiency was obtained.” Here the BEP (best efficiency point) differs/varies when the impeller having splitters (number of blades, z=5) on the optimized pump and without splitters (number of blades, z=5). Here, number of blades, z=5 in both cases such as optimized pump having splitters and without splitters).
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Qiang, Korkmaz and Akshay and further in view of Zhang et al. (CN105971931A) (hereinafter Zhang) (IDS provided dated on 06/08/2020).
Regarding claim 3, Qiang, Korkmaz and Akshay teach The optimal design method of the jet self-priming centrifugal pump according to claim 1, further including Zhang teaches cutting the impeller through the water side, wherein, the vertical side cutting length a and the hub diameter of impeller dh are satisfied the following equation: K1 = a/dh, K1 is the correction coefficient and K1 = (0.01~0.05). (Zhang disclosed in Abstract: “The designed splitter blade can equally divide water flow in a flow channel between two adjacent long blades into two parts equal in flow, speed distribution vertical line c and d of the line segments a and b respectively, with vertical line. The intersection point O of the perpendicular lines c and d as the center, and the distance from the center of the circle O to the point M1 as a radius. The circle passes through the arcs of the three split points M1, M2, and M3, that is, the bone lines.” Here, the vertical side cutting length a and the center of the circle O is the hub. The radius from center of the circle O to the point M1, the hub diameter dh can be found easily because 2x radius = diameter of a circle).
	Therefore, Qiang, Korkmaz, Akshay and Zhang are analogous because they are related to have optimized design of Impellers with splitter blades for centrifugal pump. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Qiang, Korkmaz, Akshay and Zhang before him or her, to modify the design method of centrifugal pump included optimized impeller with the long blades of pump, having length of arc of split blades, circumferential offset angle of splitter blades and the inlet diameter of the splitter blades, optimized scroll of long blade Qiang, Korkmaz and Akshay to include cutting the impeller through the water side and design of tilted back and front shroud of impeller of Zhang because “The designed splitter blade can equally divide water flow in a flow channel between two adjacent long blades into two parts equal in flow, speed distribution at an outlet of the impeller can be effectively improved, hydraulic loss in the impeller is reduced, and the lift and the efficiency of the centrifugal impeller are improved.” The suggestion/motivation for doing so would have been obvious and such motivation is found by Zhang (Zhang disclosed in Abstract). Therefore, it would have been obvious to combine Zhang with Qiang, Korkmaz and Akshay to obtain the invention as specified in the instant claim(s).
Regarding claim 4, Qiang, Korkmaz and Akshay teach The optimal design method of the jet self-priming centrifugal pump according to claim 1, further including Zhang teaches cutting the impeller through the water side, wherein, the horizontal side cutting length b and the hub diameter of impeller dh are satisfied the following equation: K2 = b/dh, K2 is the correction coefficient and K2 = (0.02~0.08). (Zhang disclosed in Abstract: “The designed splitter blade can equally divide water flow in a flow channel between two adjacent long blades into two parts equal in flow, speed distribution at an outlet of the impeller can be effectively improved ....”. Here, it has been mentioned designed splitter blade got cut at the water side because the splitter blade equally divided the water flow in a flow channel between two adjacent long blades into two parts. It has been discussed under ‘Summary of the invention’: “in step C, the three shunt points M1, M2, and M3 on the same cross section are vertical line c and d of the line segments a and b respectively … The circle passes through the arcs of the three split points M1, M2, and M3, that is, the bone lines.” Here the connecting line or length is b and the center of the circle O is the hub. The radius from center of the circle O to the point M1, the hub diameter dh can be found easily because 2x radius = diameter of a circle”. Moreover, it has been discussed under ‘Detailed description of the invention’: “Seeing Fig. 2, the outside of receded disk impeller is made up of front shroud 1 and back shroud 2, and splitter vanes 4 are positioned at front shroud 1 and between back shroud 2.On the axial direction of impeller, linear leaf and splitter vanes 4 connect with front shroud 1 and back shroud 2 respectively. In receded disk impeller, determine that being perpendicular to central shaft Z has three radial cross-sections, be intermediate cross-section F-F, front shroud horizontal stroke respectively …”. Zhang taught the horizontal side cutting length b and the hub diameter of impeller dh). 
	Regarding claim 6, Qiang, Korkmaz and Akshay teach The optimal design method of the jet self-priming centrifugal pump according to claim 5, wherein Zhang teaches the design of tilting includes the thickness of the impeller front shroud and the impeller back shroud, by this way, the optimized thickness of the impeller front shroud and the impeller back shroud                         
                            δ
                            1
                             
                        
                    and the original thickness of the impeller front shroud and the impeller back shroud                         
                            δ
                            2
                             
                        
                    are satisfied the following equation: K4 =                        
                            
                                
                                    δ
                                    1
                                
                                
                                    δ
                                    2
                                
                            
                            ,
                             
                        
                    where K4  is the correction coefficient and K4 = (0.6~0.9). (Zhang disclosed under ‘Summary of the invention’ at step A: “determine three cross sections of impeller, be the intermediate cross-section of axial middle at impeller outlet respectively, at front shroud With the front shroud cross section of blade joint, at the back shroud cross section of back shroud and blade joint.” It has been mentioned under step D: “The three bone lines A1 A2 A3, M1 M2 M3 and C1 C2 C3 are mixed and scanned into a curved surface, and the curved surface is extended to the front shroud of impeller and intersect with front shroud and back shroud respectively. The plate and the rear cover intersect to obtain a working surface of the splitter blade, and the working surface is increased in thickness to obtain the back surface of the splitter blade.” Here, design of tilting includes the thickness of the impeller front shroud and the impeller back shroud because three bone lines (mentioned above) are mixed and scanned into a curved surface (i.e. got the tilted design), and the curved surface is extended to the front shroud of impeller and intersect with front shroud and back shroud respectively. Moreover, Zhang discussed that table 1 contains some coefficient numerical value where the range of value can be seen (0.6~0.9)).
                            Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A Research Article by G. Kergourlay et.al. (Influence of Splitter Blades on the Flow Field of a Centrifugal Pump: Test-Analysis Comparison) disclosed the influence of adding splitter blades on the performance of a .
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NUPUR DEBNATH/Examiner, Art Unit 2129                                                                                                                                                                                             
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129